20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 10/5/2022 amendment.
Claims 3 and 6-11 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a relatively low melting point” (line 12) renders the claim indefinite.  It is unclear with respect to what element the melting point of the protective layer is being compared.
Claims 2, 4, and 5 are rejected as depending from a rejected claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al. (US 2009/0243089), and further in view of Kobayashi et al. (US 2002/0109152).
Regarding claim 1, Hohlfeld et al. (Figure 1) discloses a heat dissipation substrate for increasing solderability, comprising:
A heat dissipation layer (118) defining a base layer (Figure 1), a plating layer (116) formed on the heat dissipation layer (Figure 1), and a protective layer (114) formed on the plating layer (Figure 1),
Where the plating layer is a nickel plating layer (Paragraph 23: Layer 116 comprises Nickle, or one of Cu, Al, Ag, Au, Pd) such that the nickel plating layer and the heat dissipating layer are together formed as a nickel plated heat dissipation substrate having improved oxidation resistance (Figure 1 and Paragraph 23).  While Hohlfeld et al. discloses the protective layer as a meltable protective layer (i.e. solder) (Paragraph 19), Hohlfeld et al. does not explicitly teach or disclose a specific composition of the protective layer.
Kobayashi et al. teaches a heat dissipation substrate for increasing solderability, comprising: at least one layer (Paragraph 44: The heat sink 1 defines at least one layer) and a protective layer (12) formed on the at least one layer (Paragraph 45), where the protective layer is a meltable protective layer (i.e. a solder layer) made of one of tin and tin alloy (Paragraph 45: A Tin-lead alloy) and having a relatively low melting point of 240ºF or lower (Paragraph 45: A melting point of the solder layer is between 183°C and 250°C) so as to improve corrosion resistance and solderability of the at least one layer (Paragraph 45).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the protective layer (i.e. the solder layer) as disclosed by Hohlfeld et al. with a composition as taught by Kobayashi et al. to minimize a possibility of a heat dissipation substrate from becoming detached from a heat generating device by selecting a protective layer (i.e. a solder layer) with a melting point above an expected operating temperature of the heat generating device.
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “such that the nickel plating layer and the heat dissipating layer are together formed as a nickel plated heat dissipation substrate having improved oxidation resistance” (lines 9-10) and “so as to improve corrosion resistance and solderability of the nickel plated heat dissipation substrate” (lines 12-13) constitute functional limitations, there being no differentiating structure recited.
In the instant case, since the plating layer as disclosed by Hohlfeld et al. is a nickel plating layer it is held that the nickel plated heat dissipation substrate as disclosed by Hohlfeld et al. has improved oxidation resistance in the same sense that the claimed nickel plated heat dissipation substrate has improved oxidation resistance.
Further, since the protective layer as disclosed by Hohlfeld et al. as modified by Kobayashi et al. is a meltable protective layer made of one of tin and a tin alloy it is held that the protective layer as disclosed by Hohlfeld et al. as modified by Kobayashi et al. has improved corrosion resistance and solderability in the same sense that the claimed protective layer has improved corrosion resistance and solderability.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al. (US 2009/0243089) and Kobayashi et al. (US 2002/0109152), and further in view of Hsieh et al. (US 2002/0195229).
Regarding claim 2, Hohlfeld et al. as modified by Kobayashi et al. discloses a heat dissipation substrate for increasing solderability as discussed above.  While Hohlfeld et al. discloses that the heat dissipation layer is made of aluminum or another suitable material (Paragraph 23), Hohlfeld et al. does not explicitly teach or disclose the heat dissipation layer as made of one of a copper alloy and an aluminum alloy.
Hsieh et al. teaches a heat dissipation substrate for increasing solderability, comprising: a heat dissipating layer (e.g. 32, 34), where the heat dissipation layer is made of one of copper alloy and aluminum alloy (Paragraph 44).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat dissipating layer as disclosed by Hohlfeld et al. from materials as taught by Hsieh et al. to improve dissipation of heat from a heat source to a heat sink by selecting materials known in the art for exceptional thermal conductivity (Paragraph 44 of Hsieh) since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al. (US 2009/0243089) and Kobayashi et al. (US 2002/0109152), and further in view of Stephens (US 7,724,791).
Regarding claims 4 and 5, Hohlfeld et al. as modified by Kobayashi et al. discloses a heat dissipation substrate for increasing solderability as discussed above.  However, Hohlfeld et al. does not explicitly teach or disclose a thickness of the protective layer.
Stephens teaches a heat dissipation substrate (e.g. heat sink 14) for increasing solderability, comprising: at least one layer (Col. 3, line 31 to Col. 4, line 31: The heat sink 14 defines at least one layer), and a protective layer (i.e. a solder layer) (18) formed on the at least one layer (Col. 3, line 31 to Col. 4, line 31), where (claim 4) a thickness of the protective layer is defined to be between 100 nm and 5000 nm (Claim 1, lines 4-9: A thickness less than 5 microns, or a thickness less than 5,000 nm), and where (claim 5) the protective layer is bonded to the at least one layer (Col. 4, lines 9-31).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the protective layer (i.e. the solder layer) as disclosed by Hohlfeld et al. with a thickness as taught by Stephens to reduce materials costs by minimizing an amount of material necessary to bond a heat dissipation substrate to a heat generating device.
Note: the claimed phrase “the protective layer is bonded to the plating layer on the heat dissipation layer through physical vapor deposition, chemical plating, or electroplating” (claim 5) is being treated as a product by process limitation; that is, that the protective layer applied by a physical vapor deposition, chemical plating, or electroplating process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Response to Arguments
Regarding the statements on page 3, lines 2-30:
Applicant’s statements regarding the amended claims are noted.
Regarding the arguments on page 4, line 1 to page 7, line 25:
Applicant alleges that the cited art does not teach or disclose the claimed invention in that none of Hsieh, Lim, Kobayashi, and Stevens do not teach or disclose a plating layer comprising nickel and a protective layer comprising one of tin and a tin alloy.  Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
However, it is noted that Kobayashi remains relevant to the claimed invention in that Kobayashi discloses a protective layer that reads on the claimed protective layer (Paragraphs 44-45: Protective layer 12 is a solder layer that comprises a tin-lead alloy with a melting point between 183°C and 250°C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763